Brock, J„
concurring specially as to part I: I write separately on the issue of disqualification only to express my view that our State Constitution and laws create clear distinctions between the duties of a commissioner and those of a judge, and that these distinctions must be taken into account in any evaluation of either official’s “impartiality.”
A judge is a member of a separate and independent branch of government, bound only to decide cases in accordance with the constitution and laws of New Hampshire and of the United States, while a member of the PUC is an official of the executive branch. The commission has extensive responsibility for statewide energy planning, containing a legislatively-created department with that function. RSA 363:27, II (Supp. 1983). The statutes clearly contemplate that the commission will “confer and cooperate” with other executive branch agencies in these and other matters involving the State’s energy policy. RSA 363:18.
This court has held that these activities of the commission must not “impinge upon the impartiality of the PUC commissioners.” Appeal of Public Serv. Co. of N.H., 122 N.H. 1062, 1077, 454 A.2d 435, 444 (1982). It is clear, however, that “impartiality” must be defined in the context of the commission’s policy-making role. As a leading authority on administrative law has written:
“A prejudgment or point of view about a question of law or policy, even if so tenaciously held as to suggest a closed mind, is not, without more, a disqualification ....[, nor is] a prejudgment about legislative facts that help answer a question of law or policy ... [, nor] [a]dvance knowledge of adjudicative facts that are in issue . . . , but a prior commitment may be.”
3 K. Davis, Administrative Law Treatise § 19.1, at 371 (2d ed. 1980) (emphasis added).
In this case, I agree that Mr. McQuade’s remarks might cause his impartiality to be reasonably questioned, and that accordingly he had a duty to disqualify himself under RSA 363:12, VII (Supp. 1983). I believe, however, that in matters as complex as this one, *477where the commission deals over a period of months or years with a series of questions involving the same subject matter, and having broad implications for the direction of state energy policy, the line between prejudgment of policy and prejudgment of adjudicative facts is faint at best.
While I believe that commissioners must not be penalized for relying on the provisions of RSA 363:12-a (Supp. 1983) (“A commissioner may speak . . . concerning the regulatory process in New Hampshire”), where their public statements raise legitimate questions concerning their impartiality, as in the present case, the legislative mandate requires their disqualification.
Nevertheless, I have serious reservations about the applicability in practice of a judicial standard of impartiality to a PUC commissioner, whose job is so inextricably concerned with executive, policy-making functions.